Exhibit 10.17
 
Indemnification Agreement
 
This Indemnification Agreement (this “Agreement”), dated as of[insert date], is
made by and between Organovo Holdings, Inc., a Delaware corporation (the
“Company”), and ______________(the “Indemnitee”), an “agent” (as hereinafter
defined) of the Company.
 
RECITALS
 
A.           The Company recognizes that competent and experienced persons are
increasingly reluctant to serve as directors or executive officers of
corporations unless they are protected by comprehensive liability insurance or
indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and executive officers;
 
B.           The Company and the Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
executive officers;
 
C.           In order to induce and encourage competent and experienced persons
such as Indemnitee to serve and continue to serve as directors and executive
officers of the Company and in any other capacity with respect to the Company,
and to otherwise promote the desirable end that such persons will resist what
they consider unjustified lawsuits and claims made against them in connection
with the good faith performance of their duties, with the knowledge that certain
expenses, judgments, fines and penalties incurred by them in their defense of
such litigation are to be borne by the Company and they shall receive the
maximum protection against such risks and liabilities as may be afforded by law,
the Company has determined that  the interests of the Company and its
stockholders would best be served by a combination of liability insurance
coverage and the indemnification by the Company of the directors and executive
officers of the Company;
 
D.           Section 145 of the General Corporation Law of Delaware
(“Section 145”), under which the Company is organized, empowers the Company to
indemnify and advance expenses to its directors, officers, employees and agents
by agreement and to indemnify and advance expenses to persons who serve, at the
request of the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification and
advancement provided by Section 145 is not exclusive;
 
E.           The Company’s Certificate of Incorporation and By-Laws require the
Company to indemnify and advance expenses to its directors and officers, permit
the Company to enter into agreements with any of its directors or officers
providing such rights of indemnification as the Company may deem appropriate,
and expressly provide that the indemnification and advancement of expenses
provided by the Certificate of Incorporation and By-Laws is not exclusive;
 
 
 

--------------------------------------------------------------------------------

 
 
F.           The Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but
necessary to promote the best interests of the Company and its stockholders;
 
G.           The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or executive officer of the Company free from
undue concern for claims for damages arising out of or related to such services
to the Company; and
 
H.           The Indemnitee is willing to serve, or to continue to serve, the
Company, only on the condition that he or she is furnished the indemnity
provided for herein.


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.           Definitions and References.
 
(a)           Agent.  For purposes of this Agreement, “agent” of the Company
means any person who is or was a director, officer, employee or other agent of
the Company or a subsidiary of the Company, or while a director, officer,
employee or other agent of the Company or a subsidiary of the Company is or was
serving at the request of, for the convenience of, or to represent the interest
of the Company or a subsidiary of the Company as a director, officer, employee
or agent of another foreign or domestic corporation, partnership, joint venture,
trust or other enterprise.
 
(b)           Change in Control.  For purposes of this Agreement, “change in
control” means a change in control of the Company occurring after the date of
this Agreement of a nature that would be required to be reported in response to
Item 5.01 of Current Report on Form 8-K (or in response to any similar item on
any similar schedule or form) promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) whether or not the Company is then subject
to such reporting requirement; provided, however, that, without limitation, a
change in control shall be deemed to have occurred if after the date of this
Agreement: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at leasttwo-thirds of the
members of the Board of Directors in office immediately prior to such person
attaining such percentage, (ii) the Company is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter, or (iii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (including for this purpose any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Expenses.  For purposes of this Agreement, “expenses” includes all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs), actually and reasonably incurred by the Indemnitee in
connection with either the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement under this
Agreement, Section 145 or otherwise, and amounts paid in settlement by or on
behalf of the Indemnitee, but shall not include any final judgments, fines or
penalties actually levied against the Indemnitee.
 
(d)           Independent Legal Counsel.  For purposes of this Agreement,
“independent legal counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent: 
(i) the Company or the Indemnitee in any matter material to either such party,
or (ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “independent
legal counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.
 
(e)           Proceeding.  For purposes of this Agreement, “proceeding” means
any threatened, pending or completed action, suit or other proceeding, whether
brought by or in the right of the Company or otherwise, and whether of a civil,
criminal, administrative, investigative, legislative or other nature.
 
(f)           Subsidiary.  For purposes of this Agreement, “subsidiary” means
any corporation of which more than 50% of the outstanding voting securities are
owned directly or indirectly by the Company, by the Company and one or more
other subsidiaries or by one or more other subsidiaries.
 
(g)           References.  For purposes of this Agreement, “other enterprise”
shall include employee benefit plans; references to “fines” shall include any
excise tax assessed with respect to any employee benefit plans; references to
“serving at the request of the Company” shall include any service as a director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such director, officer, employee or agent with respect to an
employee benefit plan, its participants or beneficiaries; and any person who
acts in good faith andin a manner he or she reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.
 
2.           Agreement to Serve.  The Indemnitee agrees to serve and/or continue
to serve as an agent of the Company, at the will of the Company (or under
separate agreement, if such agreement exists), so long as the Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the By-Laws of the Company or any subsidiary of the Company or until such
time as the Indemnitee is removed as permitted by law or tenders a resignation
in writing; provided, however, that nothing contained in this Agreement is
intended to create any right to continued employment by the Indemnitee in any
capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Indemnity in Third Party Proceedings.  The Company shall indemnify
the Indemnitee if the Indemnitee was or is a party to or is threatened to be
made a party to any proceeding (other than a proceeding by or in the right of
the Company) by reason of the fact that the Indemnitee is or was an agent of the
Company, including any proceeding based upon any act or inaction by the
Indemnitee in the Indemnitee’s capacity as an agent of the Company, against any
and all expenses, judgments, fines and penalties actually and reasonably
incurred by the Indemnitee in connection with such proceeding, but only if the
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe his or her conduct
was unlawful.  The termination of any proceeding by judgment, order of court,
settlement, conviction or on plea of nolo contendere, or its equivalent, shall
not, of itself, create a presumption that the Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
proceedings, that the Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
 
4.           Indemnity in Derivative Actions; Indemnification as Witness.
 
(a)           The Company shall indemnify the Indemnitee if the Indemnitee was
or is a party to or is threatened to be made a party to any proceeding by or in
the right of the Company to procure a judgment in its favor by reason of the
fact that the Indemnitee is or was an agent of the Company, including any
proceeding based upon any act or inaction by the Indemnitee in the Indemnitee’s
capacity as an agent of the Company, against all expenses actually and
reasonably incurred by the Indemnitee in connection with such proceeding, but
only if the Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in ornot opposed to the best interests of the Company, and except
that no indemnification under this Section 4 shall be made in respect of any
claim, issue or matter as to which the Indemnitee shall have been found, in a
final, nonappealable judgment or other final, nonappealable adjudication, to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as such court shall deem
proper.
 
(b)           Notwithstanding any other provisions of this Agreement, to the
extent the Indemnitee is, by reason of the fact that he or she is or was an
agent of the Corporation, involved in any proceeding but neither is nor is
threatened to be made a party to such proceeding, including but not limited to
testifying as a witness or furnishing documents in response to a subpoena or
otherwise, the Indemnitee shall be indemnified against any and all expenses
actually and reasonably incurred by or for him or her in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Indemnification of Expenses of Successful Party.  Notwithstanding
any other provisions of this Agreement, to the extent that the Indemnitee has
been successful on the merits or otherwise in defense of any proceeding or in
defense of any claim, issue or matter therein, the Company shall indemnify the
Indemnitee against all expenses actually and reasonably incurred in connection
with such proceeding.
 
6.           Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses, judgments, fines or penalties, actually and reasonably
incurred by the Indemnitee in a proceeding or in connection with any judicial
proceeding or arbitration pursuant to Section 8(d) to enforce rights under this
Agreement but is not entitled, however, to indemnification for the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
thereof to which the Indemnitee is entitled.
 
7.           Advancement of Expenses.  Subject to Section 12(a) hereof, the
Company shall advance all expenses incurred by the Indemnitee in connection with
any proceeding to which the Indemnitee was or is a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was an agent of the
Company.  The Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined in a final,
nonappealable judgment or other final, nonappealable adjudication, that the
Indemnitee is not entitled to be indemnified against such expenses by the
Company as authorized by this Agreement.  The advances to be made hereunder
shall be paid by the Company to or on behalf of the Indemnitee within thirty
(30) days following delivery of a written request therefor by the Indemnitee to
the Secretary of the Company.  Such request shall reasonably evidence the
expenses incurred by the Indemnitee and shall include or be accompanied by an
undertaking, byor on behalf of the Indemnitee, to repay such amounts advanced if
it shall ultimately be determined in a final, nonappealable judgment or other
final, nonappealable adjudication, that the Indemnitee is not entitled to be
indemnified against such expenses by the Company as authorized by this Agreement
or otherwise.
 
8.           Notice and Other Indemnification and Advancement Procedures.
 
(a)           Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding against the
Indemnitee by reason of the fact that the Indemnitee is or was an agent of the
Company, the Indemnitee shall, if the Indemnitee believes that indemnification
or advancement of expenses with respect thereto may be sought from the Company
under this Agreement, notify the Company in writing of the commencement or
threat of commencement thereof, provided the failure to provide such
notification shall not diminish the Indemnitee’s right to indemnification or
advancement of expenses hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           To receive indemnification under this Agreement, the Indemnitee
shall submit a written request to the Secretary of the Company which includes
documentation or information that is necessary to determine whether
indemnification is payable under this Agreement and which is reasonably
available to the Indemnitee.  To the extent not provided pursuant to the terms
of this Agreement, any indemnification requested by the Indemnitee under
Section 3, 4, 5 or 6 hereof shall be made by the Company only as authorized in
the specific case upon a determination that indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee has met the applicable
standard of conduct set forth in this Agreement.  Notwithstanding any provision
in the Company’s Certificate of Incorporation or By-Laws to the contrary, such
determination shall be made (i) by the Board of Directors of the Company by a
majority vote of a quorum thereof consisting of directors who are not parties to
such proceeding, or (ii) by a committee of such directors designated by a
majority vote of such directors, even though less than a quorum, or (iii) in the
event such a quorum is not obtainable, or, even if obtainable a quorum of such
directors so directs, by independent legal counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to the Indemnitee, or
(iv) by the stockholders or (v) in the event that a change in control has
occurred, by independent legal counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee.  Such
independent legal counsel shall be selected by the Board of Directors and
approved by the Indemnitee, which consent shall not be unreasonably withheld,
except that in the event that a change in control has occurred, independent
legal counsel shall be selected by the Indemnitee.  Upon failure of the Board of
Directors so to select such independent legal counsel or upon failure of the
Indemnitee so to approve (or so to select, in the event that a change in control
has occurred), such independent legal counsel shall be selected upon application
to a panel of arbitrators (selected in the manner set forth in
Section 8(d) hereof).  The determination of entitlement to indemnification shall
be made and, unless a contrary determination is made,such indemnification shall
be paid not later than forty-five (45) days after receipt of the written request
of the Indemnitee.
 
(c)           Any amounts incurred by the Indemnitee in connection with a
request for indemnification or advancement of expenses hereunder, under any
other agreement, any provision of the Company’s Certificate of Incorporation and
By-Laws or any D&O Insurance (as defined in Section 11), shall be borne by the
Company.
 
(d)           Except as set forth herein, the right of indemnification and
advancement of expenses under this Agreement and any dispute arising hereunder,
including but not limited to matters of validity, interpretation, application
and enforcement (including, by way of example, a dispute that arises because a
determination has been made that the Indemnitee is not entitled to
indemnification or because payment has not been timely made following a
determination of entitlement to indemnification or because expenses are not paid
pursuant to Section 7), shall be determined (i) by a court of competent
jurisdiction or (ii) by and through final and binding arbitration in San Diego,
CA, as selected by the party bringing such judicial proceeding or arbitration. 
Any arbitration shall be conducted in accordance with the commercial arbitration
rules then in effect of the American Arbitration Association before a panel of
three arbitrators, one of whom shall be selected by the Company, the second of
whom shall be selected by the Indemnitee and the third of whom shall be selected
by the other two arbitrators.  If for any reason arbitration under the
arbitration rules of the American Arbitration Association cannot be initiated,
the necessary arbitrator or arbitrators shall be selected by the presiding judge
of the local court of general jurisdiction in San Diego, California.  Each
arbitrator selected as provided hereto is required to be serving or to have
served as a director or an executive officer of a corporation whose shares of
common stock, during at least one year of such service, were listed on The
NASDAQ Stock Market or the New York Stock Exchange.  It is expressly understood
and agreed by the parties that any award entered by the arbitrators may be
enforced, without further evidence or proceedings, in any court of competent
jurisdiction.  The determination in any such judicial proceeding or arbitration
shall be made denovo and the Indemnitee shall not be prejudiced by reason of a
determination (if so made) pursuant to Section 8(b) that the Indemnitee is not
entitled to indemnification.  If a determination is made or deemed to have been
made pursuant to the terms of Section 8(b) that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination and is
precluded from asserting that such determination has not been made or that the
procedure by which such determination was made is not valid, binding and
enforceable.  The Company further agrees to stipulate in any such court or
before any such arbitrator that the Company is bound by all the provisions of
this Agreement and is precluded from making any assertions to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           The provisions of Section 8(d) hereof shall not apply if, and to
the extent that, they may be inconsistent with an undertaking given by the
Company (including an undertaking given after the date of this Agreement) to the
Securities and Exchange Commission to submit to a court of competent
jurisdiction the question whether indemnification for liabilities under the
Securities Act of 1933, as amended (the “Securities Act”), by the Company is
against public policy as expressed in the Securities Act, and to be governed by
the final adjudication of such issue.  In such case, the determination by such
court shall be deemed, for purposes of this Agreement, to be a determination
pursuant to Section 8(d) hereof.


(f)           To the extent the Indemnitee is successful in whole or in part in
prosecuting or defending any judicial proceeding or arbitration pursuant to
Section 8(d) hereof (including any judicial proceeding or arbitration initiated
by the Indemnitee to enforce a right to indemnification or advancement of
expenses under this Agreement, and any judicial proceeding or arbitration
initiated by the Company to recover an advancement of expenses pursuant to the
terms of an undertaking), the Indemnitee shall be entitled to be paid any
expenses actually and reasonably incurred in prosecuting or defending such
judicial proceeding or arbitration, and the Company shall reimburse the
Indemnitee for any such expenses.
 
9.           Presumptions.  The Secretary of the Company shall, promptly upon
receipt of the Indemnitee’s written request for indemnification, advise in
writing the Board of Directors or such other person or persons empowered to make
the determination as provided in Section 8(b) that the Indemnitee has made such
request for indemnification.  Upon making such request for indemnification, the
Indemnitee shall be presumed to be entitled to indemnification hereunder and the
Company shall have the burden of proof in making any determination contrary to
such presumption.  If the person or persons so empowered to make such
determination shall have failed to make the requested determination with respect
to indemnification within forty-five (45) days after receipt by the Company of
such request, a requisite determination of entitlement to indemnification shall
be deemed to have been made and the Indemnitee shall be absolutely entitled to
such indemnification, absent actual and material fraud in the request for
indemnification.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Assumption of Defense.  In the event the Company is notified of
the commencement of or the threat of commencement of any proceeding against the
Indemnitee by reason of the fact that the Indemnitee is or was an agent of the
Company, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense of such proceeding, with
counsel reasonably acceptable to the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so.  After delivery of such
notice and the approval of such counsel by the Indemnitee, which approval shall
not be unreasonably withheld, the Company shall not be liable to the Indemnitee
under this Agreement for any fees of counsel subsequently incurred by the
Indemnitee with respect to the same proceeding, provided that (a) the Indemnitee
shall have the right to employ the Indemnitee’s own counsel in such proceeding
at the Indemnitee’s expense and (b) if (i) the employment of counsel by the
Indemnitee has been previously authorized in writing by the Company, (ii) the
Company shall have reasonably concluded that there may be a conflict of interest
between the Company and the Indemnitee in the conduct of any such defense, or
(iii) the Company shall not within sixty (60) days of receipt of notice from the
Indemnitee, in fact, have employed counsel to assume the defense of such
proceeding, the fees and expenses of the Indemnitee’s counsel shall be at the
expense of the Company.
 
11.           Insurance.  The Company may, but is not obligated to, obtain
directors’ and officers’ liability insurance (“D&O Insurance”) as may be or
become available in reasonable amounts from established and reputable insurers
with respect to which the Indemnitee is named as an insured.  Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
indemnify the Indemnitee for expenses, judgments, fines or penalties which have
been paid directly to the Indemnitee by D&O Insurance.  If the Company has D&O
Insurance in effect at the time the Company receives from the Indemnitee any
notice of the commencement of or of the threat of commencement of any proceeding
against the Indemnitee by reason of the fact that the Indemnitee is or was an
agent of the Company, the Company shall give prompt notice of the commencement
of or the threat of commencement of such proceeding to the insurers in
accordance with the procedures set forth in the policy.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the lndemnitee, all amounts payable as a result of such proceeding
in accordance with the terms of such policy.
 
12.           Exceptions.  Any other provision herein or in the Company’s
Certificate of Incorporation or By-Laws to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
 
(a)           Claims Initiated by the Indemnitee.  To indemnify or advance
expenses to the Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except to the
extent that a proceeding or claim is brought by the Indemnitee to enforce rights
under this Agreement; provided, however, that such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors finds it to be appropriate; or
 
(b)           Unauthorized Settlements.  To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding effected without
the Company’s written consent; the Company shall not settle any proceeding
without the Indemnitee’s written consent; neither the Company nor the Indemnitee
will unreasonably withhold consent to any proposed settlement; or
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Certain Matters.  To indemnify the Indemnitee on account of any
proceeding with respect to (i) payments made to the Indemnitee if it is
determined by final, nonappealable judgment or other final, nonappealable
adjudication that such payments were in violation of law or (ii) which it is
determined by final, nonappealable judgment or other final, nonappealable
adjudication that the conduct of the Indemnitee constituted bad faith or active
and deliberate dishonesty; or
 
(d)           Section 16.  To indemnify the Indemnitee on account of any claim
by or on behalf of the Company for recovery of profits resulting from the
purchase and sale or sale and purchase by the Indemnitee of equity securities of
the Company pursuant to Section 16(b) of the Exchange Act; or
 
(e)           Unlawful.  To indemnify the Indemnitee to the extent such
indemnification has been determined pursuant to Section 8(d) hereof to be
unlawful.
 
13.           Nonexclusivity.  The provisions for indemnification and
advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which the Indemnitee may have under any provision
of law, the Company’s Certificate of Incorporation or By-Laws, the vote of the
Company’s stockholders or disinterested directors, other agreements or
otherwise, both as to action in his or her official capacity and to action in
another capacity while occupying his or her position as an agent of the Company,
and the Indemnitee’s rights hereunder shall continue after the Indemnitee has
ceased acting as an agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of the Indemnitee.
 
14.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of the Indemnitee to recover against any person for such liability, and
Indemnitee shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
 
15.           Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to the Indemnitee to the fullest extent now or hereafter
permitted by law.
 
16.           Severability; Prior Indemnification Agreements.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever, (a) the validity, legality and
enforceability of the remaining provisions of the Agreement (including without
limitation all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby, and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 15 hereof.  This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and the Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
18.           Successors and Assigns.  The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto.
 
19.           Notice.  All notices, claims, requests, demands and other
communications hereunder shall be in writing and shall be duly given if: 
(a) personally delivered or sent via telecopy, (b) sent by certified mail,
return receipt requested, or (c) sent by nationally recognized overnight courier
service (for next business day delivery), shipping prepaid to the addressesshown
on the signature page of this Agreement or such other address or addresses as
the person to whom notice is to be given may have previously furnished to the
other party in writing in the manner set forth above.  Notices shall be deemed
given at the time of personal delivery or completed telecopy, or, if sent by
certified mail, three (3) business days after such sending, or, if sent by
nationally recognized overnight courier service, one (1) business day after such
sending.
 
20.           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware, without giving effect to conflict of laws principles.  If a
court of competent jurisdiction shall make a final determination that the
provisions of the law of any state other than Delaware govern indemnification by
the Company of its directors and executive officers, then the indemnification
provided under this Agreement shall in all instances be enforceable to the
fullest extent permitted under such law, notwithstanding any provision of this
Agreement to the contrary.
 
21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced as evidence of the existence of this Agreement.
 
(Signature Page Follows.)


 
 

--------------------------------------------------------------------------------

 
 
The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.
 

 
ORGANOVO HOLDINGS, INC.
             
By:
     
Keith Murphy, Chief Executive Officer
   
5871 Oberlin Drive, Suite 150
   
San Diego, Ca. 92121
   
Attn: [Secretary]
   
Telephone: [insert]
             
INDEMNITEE:
                       
Address:
               
Telephone: [insert]



 